Citation Nr: 1040709	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, 
including as secondary to a service-connected right ankle 
disability or service-connected back disability.  

2.  Entitlement to an increased rating for a service-connected 
right ankle disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to September 
1945.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased rating for a right ankle disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not experience a left hip disorder during 
service or for many years after discharge from service, and it is 
not related to any incident of service.

2.  The Veteran's left hip disorder is not caused by her service-
connected right ankle disability or service-connected back 
disability.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by active 
service and is not proximately due to, or the result of, of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability, or for any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progression of the nonservice-connected disease.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

History and Analysis

The Board finds that the Veteran is not entitled to service 
connection for a left hip disorder, including as secondary to her 
service-connected right ankle disability or service-connected 
back disability.  

The Board notes that there are no service treatment records 
reflecting any diagnosis of a left hip disorder or any hip 
complaints.  The Board notes, however, that the Veteran has been 
service-connected for a right ankle disability since her 
discharge from service in 1945.  The Veteran was service-
connected for a back disability in December 2006, effective March 
21, 2005.  

The Board notes that there are no post-service treatment records 
related to the Veteran's left hip disorder and no indication of a 
problem with the left hip until the Veteran filed her claim for 
service connection in March 2005.  In what is marked as a January 
2005 VA examination report (but which appears to actually be from 
January 2006), the examiner made a notation that "no hip 
complaints were offered by the patient...as such the opinion 
requested is irrelevant (mistaken)."  

The balance of the Veteran's VA outpatient treatment records do 
not document any complaints of left hip pain or a left hip 
disorder.  There are multiple records documenting left shoulder 
problems and pain and back pain, but nothing pertaining to a left 
hip.  

A March 2009 VA examiner was instructed that the Veteran was 
claiming service connection for a left hip condition, as due to 
her service-connected right ankle condition and thoracolumbar 
spine condition.  The examiner, who reviewed the Veteran's 
medical records and entire claims file, noted that the Veteran 
upon examination denied any pain in either hip.  She did point to 
some current pain outside of the right thigh.  The examiner found 
that Veteran had osteoarthritis, but no constitutional symptoms 
of inflammatory arthritis.  Upon testing, the Veteran's left hip 
displayed no tenderness and there was no complaint of pain on 
range of motion and no focus tenderness.  The examiner then 
described a number of test reports conducted on the Veteran over 
the previous four years, including x-rays, MRIs and a bone scan.  
The examiner noted that a September 2006 bone scan showed diffuse 
degenerative changes that included some uptake in the hip area, 
but more in the left acetabulum.  

The VA examiner diagnosed the Veteran with bilateral hip 
osteoarthritis, now asymptomatic on the left.  In the Veteran's 
opinion, he specifically noted that the Veteran was 88 years old 
and that a bone scan shows osteoarthritis involving many joints, 
including the bilateral hip joints.  He noted that there were no 
symptoms right now for the left hip joint at all.  The examiner 
opined that he could not determine if the Veteran's left hip 
osteoarthritis is in any way secondary service-connected to any 
conditions that she had as a result of her Marine service, 
without resort to mere speculation.  The examiner then 
specifically explained that hip osteoarthritis is multifactorial 
in nature and is part of the symptoms of aging.  

The March 2009 VA examiner indicated that an opinion regarding 
the left hip disorder could not be provided.  The Board finds 
this opinion highly probative because it was based upon a 
physical examination of the Veteran, a review of the relevant 
medical evidence in the claims file and the examiner provided 
supporting rationale.  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(holding that it is the reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion); Stefl v. Nicholson, 21 
Vet. App. 120, 125 (2007) (holding that a mere medical conclusion 
is insufficient to permit the Board to make an informed decision 
regarding the probative value of that opinion).  The VA examiner 
clearly stated the reasons why a definitive answer could not be 
provided and the Board finds the explanation to be sufficient 
(that the Veteran is 88 years old, hip osteoarthritis is 
multifactorial and that osteoarthritis is one of the symptoms of 
aging).  Further development regarding this issue would be futile 
because there is no additional medical evidence or medical 
literature identified as possibly necessary to reach an opinion.  
As such, the opinion is adequate for adjudicative purposes.  See 
Jones v. Shinseki, 23 Vet. App. 382, 390-391 (2010).  

The Veteran's left hip disorder was apparently diagnosed sometime 
after 2000, more than 55 years after discharge from service.  The 
U.S. Court of Appeals for Veterans Claims has indicated that the 
absence of clinical evidence showing symptoms or pathology of a 
disability for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  This is 
evidence that weighs against the claim for service connection on 
a direct basis.  

The Veteran does not claim her left hip disorder began in service 
and the evidence does not show it.  There are no contentions of a 
continuity of symptomatology since service and the Board finds 
that service connection is not warranted on the basis of a 
continuity of symptomatology.  In addition, the Board finds that 
service connection is not warranted for a left hip disorder on a 
direct basis, either.  There is no showing of an injury, event or 
treatment for a left hip disorder in service and there is no 
competent medical evidence linking the Veteran's left hip 
disorder to any incident or event in service.  Rather, the 
Veteran contends that her left hip disorder is due to her 
service-connected right ankle and back disabilities.   

Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a layperson. See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As the Veteran is competent to report matters which a layperson 
may perceive (such as various symptoms suffered), the Board also 
finds her account of her hip symptoms is credible when evaluated 
in light of the totality of the record.  Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.")

While the Veteran is competent to describe certain symptoms 
associated with her left hip disoder, she is not competent to 
provide testimony regarding the etiology of her current left hip 
disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (lay evidence is competent when a layperson is 
competent to identify a medical condition, when a layperson is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of the Veteran's left hip osteoarthritis, a complex 
orthopedic disability, is not a simple identification that a 
layperson is competent to make.  There is no indication that the 
Veteran has the requisite medical training or expertise to opine 
as to the etiology of this disability.  Therefore, given the 
medical expertise necessary in making such an opinion as to 
etiology and the assignment of symptoms to a particular 
diagnosis, the Veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.

In addition to the lack of evidence showing that a left hip 
disorder manifested during service, the competent and probative 
medical evidence of record does not link the Veteran's current 
left hip disorder to her military service, including as due to 
her service-connected right ankle or back disability.  As was 
noted above, VA treatment records show and the Board acknowledges 
that the Veteran has a current diagnosis of left hip 
osteoarthritis.  However, the Veteran's statements regarding the 
etiology of her left hip disorder as being related to her 
service-connected disabilities do not constitute competent 
medical evidence on which the Board can make a service connection 
determination.

As such, a nexus to service has still not been shown.  Therefore, 
taking into consideration all of the foregoing, the Board finds 
that the Veteran's left hip disorder did not manifest during 
service, there is no continuity of symptomatology associated with 
left hip disorder shown since service until now and the 
disability has not been shown to be etiologically related to an 
event, disease, or injury in service.  The Board also finds that 
the Veteran's left hip disorder is not secondary to or related to 
the Veteran's service-connected right ankle disability or her 
service-connected back disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a left hip disorder.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes that 
service connection for a left hip disorder is not warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning her claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in September 2005 before the adverse decision that is the 
subject of this appeal.  A March 2006 letter provided the Veteran 
with the specific notice required by Dingess.  

VA has met its duty to assist the Veteran in developing the 
evidence to support her claim.  The record contains her service 
treatment records.  The record also contains the Veteran's VA 
medical records.  The Veteran was afforded a VA medical 
examination and opinion, which is contained in the record.  
Statements of the Veteran and her representatives have been 
associated with the record.  The Veteran has not indicated that 
there are any available additional pertinent records to support 
her claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a left hip disorder is denied.  


REMAND

The Veteran was last provided a VA Compensation and Pension 
examination in March 2009.  In the Veteran's contentions 
throughout the appeal period, it appears she contends that her 
right ankle disability has worsened.  In addition, the Veteran's 
representative sent in a letter in September 2009 asking to 
postpone the Veteran's hearing because she had suffered a fall 
the previous month, damaging her right ankle and incurring other 
injuries.  The Veteran again requested a postponement of a 
hearing in December 2009 due to the injuries she suffered in her 
fall.  Subsequently, the Veteran submitted a March 2010 statement 
from her treating VA physician that indicated she was suffering 
from a fractured leg, osteoarthritis and healed joints and had 
been advised not to travel to the NY RO because of these 
problems.  The Board notes that after repeated postponements, the 
Veteran still did not attend a scheduled Board hearing in August 
2010.  The Board notes that the Veteran's fall appear to have 
occurred in August 2009, which is after her March 2009 VA 
examination.  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a).  Given the 
Veteran's contentions, the March 2010 note from the Veteran's VA 
physician and the Veteran's representative's letters indicating 
that the Veteran suffered injuries (including to her service-
connected right ankle) from a fall that prevented her from 
attending a Travel Board hearing, the Board finds that a 
contemporaneous and thorough VA examination should be conducted.  
The Board notes that the Veteran is entitled to a new VA 
examination where there is evidence (including her statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  This examination 
is to determine the current severity of the Veteran's right ankle 
disability.  Such examination and opinion would be instructive 
with regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Veteran has also been undergoing regular treatment from VA.  
The last VA Medical Center (VAMC) Brooklyn system treatment 
records in the claims file are from August 2007.  More recent 
treatment records should be obtained, particularly as they may 
reflect on continued treatment for the Veteran's right ankle 
disability.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
all available VAMC Brooklyn system treatment 
records from August 2007 to the present.  

2.  After the above has been accomplished, 
schedule the Veteran for an appropriate 
examination to determine the current nature 
and severity of her service-connected right 
ankle disability.  The examiner should 
describe all symptoms.  Any appropriate 
testing, including range of motion, should be 
conducted.  All functional effects of the 
disability on the Veteran should be recorded 
in the examination report.  The claims file 
must be made available for the examiner to 
review, and the examination report must 
indicate that this was accomplished.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and her representative.  After 
the Veteran and her representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


